DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 – 33 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the claim recites the steps of “calculating a first error…”, “calculating a second error…”, and “comparing the sum…”. It is unclear if these steps are achieved mentally or by a machine. Clarification and amendment are kindly requested.
Claims 28 – 31 are also rejected for depending on claim 27.

Allowable Subject Matter
Claims 16 – 26, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16, the prior art of record does not teach claimed limitation: “a first fault circuit configured to provide a first fault output indicative of a fault in response to an absolute value of the first error voltage exceeding a short-circuit-trip level; a second measuring circuit configured to measure a second voltage, Vsw2, at the switching node in the second state in which the first and second sets of
the level-setting capacitors are being respectively discharged and charged; a second calculation circuit configured to calculate a second error voltage as a difference of the second voltage in one operating cycle (Vsw2[n-1] and in a next subsequent operating cycle (Vsw2[n]); and a second fault circuit configured to provide a second fault output indicative of a fault in response to an absolute value of the second error voltage exceeding the short-circuit-trip level” in combination with all other claimed limitations of claim 16.
Regarding Claims 17 – 26, the claims are allowed as they further limit allowed claim 16.
Regarding Claim 32, the prior art of record does not teach claimed limitation: “a first fault circuit configured to provide a first fault output indicative of a fault in response to an absolute value of the first error voltage exceeding a short-circuit-trip level; a second measuring circuit configured to measure a second voltage, Vsw2, at the switching node in the second state in which the first and second sets of the level-setting capacitors are being respectively discharged and charged; a second calculation circuit configured to calculate a second error voltage as a difference of the second voltage in one operating cycle (Vsw2[n-1] and in a next subsequent operating cycle (Vsw2[n]); and a second fault circuit configured to provide a second fault output indicative of a fault in response to an absolute value of the second error voltage exceeding the short-circuit-trip level” in combination with all other claimed limitations of claim 32.
Regarding Claim 33
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 28 – 31 would be allowable for depending on claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peeters et al. (US 11,031,804 B2) discloses a power controller for a power device, wherein the power device includes a normal state, the power controller comprising: an input configured to receive fault detection signals attributable to the power device (see claim 1).
Case et al. (US 11,023,591 B2) suggests a detecting a fault in the security component of the subsystem using the local security controller of the subsystem; generating a response to the fault by the local security controller (see claim 1).
Ashourloo et al. (US 10,958,151 B2) teaches a fault detection terminal configured to receive a fault-detection signal (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/6/2021